Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Winland Electronics Inc. (“Winland”) on Form 10-Q for the period endingMarch 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brian D. Lawrence, Chief Financial Officer and Senior Vice Presidentof Winland, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Winland. Winland Electronics, Inc. Date: May 16, 2011 By: /s/Brian D. Lawrence Brian D. Lawrence Chief Financial Officer and Senior Vice President
